OPINION
MORRISON, Judge.
The offense is sale of marihuana; the punishment five (5) years.
This is a companion case to our No. 44,-338, Burns v. State, 473 S.W.2d 19. Both appellants were tried together.
This appellant challenges only the failure of the court to suppress the evidence based upon the posse comitatus question plus the court’s failure to charge thereon.
What we have said in the companion opinion disposes of these contentions.
Finding the evidence sufficient to sustain the conviction and no reversible error appearing, the judgment is affirmed.